Citation Nr: 1643582	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  10-15 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable evaluation for the left (minor) third (long) finger disability.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service in the United States Air Force from June 1988 to September 2008, when he retired.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Winston Salem, North Carolina.  The appellant currently resides in Colorado, and the RO in Denver certified this case to the Board.

The appellant appealed the initial zero percent evaluation that was assigned to the left long finger disability when service connection was granted.  The appellant is, in effect, asking for a higher rating effective from the date service connection was granted (October 1, 2008).  See Fenderson v. West, 12 Vet. App. 119 (1999).  Consequently, the evidence to be considered includes that for the entire time period in question, from the original grant of service connection to the present.

In November 2012, the Board remanded the case for additional development.  The case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The appellant is right-handed.

2.  Throughout the course of this appeal, the appellant's left (minor) long finger disability caused decreased motion with some functional impairment.

3.  Throughout the course of this appeal, there has been no evidence of left long finger ankylosis at any joint.  

4.  Throughout the course of this appeal, the left middle finger disability has not been equivalent to an amputation at the proximal interphalangeal joint or proximal thereto.

5.  Residual scarring has been shown to be tender on objective demonstration.


CONCLUSIONS OF LAW

1.  An initial evaluation of 10 percent, but not more, is warranted for the left (minor) middle (long) finger disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a and Diagnostic Codes 5154, 5226, 5229 (2015); Fenderson v. West, 12 Vet. App. 119 (1999).

2.  A separate evaluation of 10 percent, but not more, is warranted for the left (minor) middle (long) finger surgical scar.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10 (2015); 38 C.F.R. § 4.118 and Diagnostic Code 7804 (2008); Esteban v. Brown, 6 Vet. App. 259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  As service connection, an initial rating, and an effective date have been assigned in connection with the claim being decided herein, and that claim arises from the Veteran's disagreement with the initial rating assigned upon the grant of service connection, the notice requirements of 38 U.S.C.A. § 5103 (a) have been met.  Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the appellant's service medical treatment records have been associated with the claims file.  Retired military medical treatment records have also been associated with the claims file.  The appellant was afforded VA medical examinations in July 2008, and April 2016.  Taken together, these examinations are adequate.  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  These examinations were conducted by medical professionals, and the associated reports reflect review of the appellant's prior medical history.  These examinations included a report of the symptoms for the left long finger disability and demonstrated objective evaluations.  The examiners were able to assess and record the condition of the appellant's left middle finger.  

The Board finds that the aforementioned examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that either examination was in any way incorrectly conducted or that the VA examiner failed to address the clinical significance of the appellant's left index finger disability.  Further, each VA examination report addressed the applicable rating criteria.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that the appellant was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the Board remand issued in November 2012, retired military medical treatment records were obtained and added to the evidence of record.  The Veteran was afforded a VA examination of his left long finger.  Therefore, substantial compliance has been achieved.

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence needed for increased evaluations for finger disabilities, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the left long finger claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The appellant submitted a claim for service connection for the left third finger prior to his release from active duty.  After service connection was granted, effective in October 2008, a zero percent evaluation was assigned for the left third finger disability that was residual to a trigger finger release surgery that occurred in September 1987.  The appellant contends that he is entitled to a higher (compensable) initial evaluation for this disability. 

Disability evaluations are determined by the application of a schedule of ratings which is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the appellant, as well as the entire history of the appellant's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In the evaluation of service-connected disabilities the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present levels of disability is found in the in the reports of the VA examinations conducted in July 2008 and April 2016, and in the reports of retired military medical treatment rendered between 2008 and 2016.

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  A decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Pursuant to regulatory provisions, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is x-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the Code, a 10 percent rating is for assignment for two or more minor joint groups.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  Multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999).

Nonetheless, a rating higher than the minimum compensable rating is not assignable under any diagnostic code (relating to range of motion) where pain does not cause a compensable functional loss.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011). 

In evaluating this case, the Board is cognizant of the limit set forth by the amputation rule which states that the combined rating for a disability shall not exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  In this case, the combined rating must not exceed a 20 percent evaluation for amputation of the long finger of the minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5154. 

The diagnostic codes that focus on ankylosis or limitation of motion of single or multiple digits of the hand are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230.  According to Note (1) of the "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand" Table in 38 C.F.R. § 4.71a, for digits II through V, the metacarpal phalangeal (MCP) joint has a range of motion of zero to 90 degrees of flexion, the PIP joint has a range of motion of zero to 100 degrees of flexion, and the distal interphalangeal (DIP) joint has a range of motion of zero to 70 or 80 degrees of flexion.  The Court, citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th ed. 1994), has repeatedly recognized that, at least for VA compensation purposes, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

Review of the medical evidence of record reveals that the appellant was treated in service for a left third finger condition that required surgery in September 1987.  An October 2003 orthopedic clinic note includes a clinical impression of left middle finger proximal interphalangeal (PIP) joint flexion contracture.  That note also indicates that the appellant is right hand dominant. 

The appellant underwent a VA medical examination in July 2008; the examiner reviewed the claims file.  The appellant reported experiencing 3/10 pain in the third left finger if he performed pushups or punched or held things.  He said that the pain would resolve in seconds.  The appellant also stated that his hand felt weak and that he felt a pulling in the area of the surgical scar.  On physical examination, there was no edema, tenderness, guarding, redness, heat, instability, weakness, abnormal movement, spasm, pain on motion, pain on motion against resistance or pain on repeated movement.  The appellant exhibited zero to 30 degrees of extension.  

The appellant underwent another VA medical examination in April 2016; the examiner reviewed the electronic file.  The appellant reported that he was working and that he had missed a half-day of work here and there during the past year for doctor's appointments for his left hand.  The appellant reported that his left long finger condition had been relatively unchanged for 30 years.  He said that it would be irritating or painful if he did pull-ups or put some kind of weight on the finger.  He also stated that he experienced no symptoms at rest and that with use of the hand, he experienced pain that was 7-8/10.  The appellant said that he avoided carrying things in the left hand as well as gripping and climbing with the left hand.  He said he had to open his hand wider to grasp objects and that it was harder and painful to grasp and carry.  On physical examination, the appellant exhibited a gap of 1.5 centimeters (cm) (less than one inch) between the left middle fingertip and the proximal transverse crease of the left palm with the finger flexed to the extent possible.  The left middle PIP joint flexion contracture was 30 degrees - meaning that the appellant was lacking 30 degrees of extension.  Pain was associated with range of motion but the pain did not result in any functional loss.  Grip strength of the left hand was 5/5.  The examiner stated that the appellant's surgical scar was located across the middle finger metacarpal joint of the left hand and that it measured 5 cm by 0.2 cm.  The scar was tender with deep palpation at the MCP region.  Radiographic examination revealed only mild narrowing of the third left finger PIP joint.  

Ratings for functional impairment of the upper extremities depend on which extremity is the major extremity, i.e., the one predominantly used by the individual.  Only one extremity is considered to be major and a person is presumed to be right-handed unless there is evidence of left-handedness.  38 C.F.R. § 4.69.  The report of the April 2016 VA medical examination states that the appellant is right-handed.  Thus, the rating for the left hand is to be made on the basis of the left upper extremity being the minor extremity.

There are various diagnostic codes which address finger disabilities, including codes for individual fingers and codes for combinations of fingers.  In classifying the severity of ankylosis and limitation of motion of single digits and combinations of digits the following rules will be observed: (1) Ankylosis of both the metacarpophalangeal and proximal interphalangeal joints, with either joint in extension or in full flexion, will be rated as amputation.  (2) Ankylosis of both the metacarpophalangeal and proximal interphalangeal joints, even though each is individually in favorable position, will be rated as unfavorable ankylosis.  (3) With only one joint of a digit ankylosed or limited in its motion, the determination will be made on the basis of whether motion is possible to within 2 inches (5.1 cms.) of the median transverse fold of the palm; when so possible, the rating will be for favorable ankylosis, otherwise unfavorable.  (4) With the thumb, the carpometacarpal joint is to be regarded as comparable to the metacarpophalangeal joint of other digits.  Extremely unfavorable ankylosis of the fingers, all joints in extension or in extreme flexion, or with rotation and angulation of bones, will be rated as amputation.  The ratings for Diagnostic Codes 5216 through 5219 apply to unfavorable ankylosis or limited motion preventing flexion of tips to within 2 inches (5.1 cms.) of median transverse fold of the palm.  Extremely unfavorable ankylosis will be rated as amputation under Diagnostic Codes 5152 through 5156.  38 C.F.R. § 4.71a.  In this case, no ankylosis of any kind of the appellant's left third finger or any other left digit has been demonstrated in the evidence of record and, therefore, Diagnostic Codes 5216 through 5227 are not for application.  

Limitation of motion of individual digits is addressed in Diagnostic Codes 5228-5230.  The appellant's residuals of his trigger finger repair on the left (minor) long finger have been rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5227.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The use of the "99" series and a hyphenated diagnostic code reflects that there is no specific diagnostic code applicable to trigger finger surgery residuals, and it must be rated by analogy.  38 C.F.R. § 4.20.  Under Diagnostic Code 5229 (Index or long finger, limitation of motion), a maximum 10 percent evaluation is assigned when there is a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  A noncompensable evaluation is assigned when there is a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.

The Board notes, however, that the intent of the Rating Schedule is to "recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59 (emphasis added).  Moreover, this regulation is applicable regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  Based on the above, the Board finds that the appellant's left (minor) middle finger disability meets the criteria for an initial 10 percent evaluation throughout the entire appeal period.  While the appellant's limitation of his left middle finger motion, in degrees, is not to a level to warrant a compensable rating under Diagnostic Code 5229, the record also reflects that the appellant's functional ability of his left middle finger was additionally effected to a significant degree with repeated use over a period of time by pain, weakness, fatigability or incoordination.  The appellant demonstrated such in both his 2008 and 2016 VA examinations, as well as supporting statements of painful motion for his left middle finger and his weakness and loss of grip ability.  

Thus, resolving all reasonable doubt in the Veteran's favor, the Board concludes that the additional functional effects in the context of pain, weakness, loss of grip ability and incoordination on use of the left middle finger would more nearly approximate limitation of extension by more than 30 degrees.  In making its determination, the Board has considered the history of the Veteran's disability, as well as the current clinical manifestations and the effect this disability may have on the earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.41.  The nature of the original disability has been reviewed, as well as the functional impairment that can be attributed to weakness, incoordination and fatigability.  Based on these considerations and mindful of the note to Diagnostic Code 5226 that interference with overall function of the hand is important, as well as the considerations of the DeLuca case, the Board has found that an increased rating of ten percent is appropriate for the left long finger disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  Accordingly, a 10 percent rating for the appellant's left middle finger disability is warranted under Diagnostic Code 5229 as of October 1, 2008; as previously noted, a 10 percent evaluation is the maximum schedular evaluation under Diagnostic Code 5229.

The appellant, however, does not warrant an evaluation in excess of 10 percent at any time during the relevant appeal period.  In order to warrant the next higher evaluation, the evidence must show a limitation of motion or ankylosis involving multiple fingers of the left hand.  Because the medical evidence of record has not at any time during the pertinent appeals period shown the presence of a limitation of motion or ankylosis in any other finger of the appellant's left hand, the Board finds that the appellant is not entitled to an evaluation in excess of 10 percent for his left middle finger disability. 

Further, the Board has considered whether the severity of the appellant's residuals of the trigger finger repair to the left long finger equates to amputation of that digit.  However, the Board finds that, because the medical evidence fails to show that the appellant's left long finger is ankylosed at the MCP and PIP joints, or that there is rotation or angulation of the bone of the left long finger, there is no basis for finding that the severity of his residuals of the trigger finger repair of the third finger of the left hand equates to amputation.  

The Board has also considered other applicable diagnostic codes.  Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that the described conditions in that case warranted 10 percent evaluations under three separate diagnostic codes, none of which had a rating criterion the same as another.  The Court held that the conditions were to be rated separately under 38 C.F.R. § 4.25, unless they constituted the "same disability" or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  The critical element cited was "that none of the symptomatology for any one of those three conditions [was] duplicative of or overlapping with the symptomatology of the other two conditions."  Id. at 262.

Therefore, the Board has considered whether a separate compensable evaluation is warranted for the residual scarring of the appellant's left third finger.  In this case, the surgical scar has been described on VA examination as tender on palpation.  In September 2008, VA revised the criteria for rating skin disabilities, which include scars, and in January 2012, corrected the revision.  73 Fed. Reg. 54,708 (Sept. 23, 2008); 77 Fed. Reg. 2,910 (Jan. 20, 2012).  Both the revision and correction apply to claims received on or after October 23, 2008, and are not applicable in this case as the appellant's claim was submitted in June 2008, and the effective date for the grant of service connection was October 1, 2008.  Therefore, the appellant's left ring finger scar will be considered solely under the criteria effective between October 1, 2008 and October 22, 2008.  Under the applicable criteria, the existence of a superficial scar (not associated with underlying soft tissue damage) that is painful on examination warrants a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804.  This is the maximum schedular evaluation under Diagnostic Code 7804.  Thus, a separate 10 percent evaluation, but not more, is warranted for the left long finger scar.

To summarize, the Board finds that the Veteran's current finger disability warrants the maximum 10 percent rating for a tender scar and the maximum 10 percent rating under Diagnostic Code 5229 for the loss of extension.  While that code section does not expressly contemplate the motion of individual joints within a finger, the disability picture nevertheless most nearly approximates the 10 percent evaluation.  Indeed, the lack of 30 degrees of extension plus additional loss of function on repeated use is deemed underrated by the noncompensable evaluation in effect at the time of this decision. 

The Board has considered other potential diagnostic codes but notes that the scar involves the finger, is less than 144 square inches (929 square cm), is stable, and limitation of motion has already been considered within the other relevant Diagnostic Codes for the Veteran's left third finger disability.  Thus, Diagnostic Codes 7801 to 7803, and 7805 are not for application.  Accordingly, the Veteran is appropriately rated under Diagnostic Code 7804, for which the maximum disability rating is 10 percent for pain or tenderness in the scar. 

In addition, based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether staged ratings are appropriate.  The Board has not found any variation in the Veteran's symptomatology or clinical findings for the claimed left long finger disability that would warrant the assignment of any staged ratings.  

Notwithstanding the above discussion, an increased evaluation for the left index finger disability could be granted if it were demonstrated that that particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

As to the left long finger disability, the primary symptoms the Veteran reported were limitation of motion, pain on use, difficulty grasping, holding and carrying and weakness.  In any event, one of the potentially applicable diagnostic codes the Board considered, Diagnostic Code 5229, applicable to limitation of motion of the index or long finger, references the length of the gap between the fingertip and palm, and this would encompass grasping and dexerity.  As the pain on use described by the Veteran is contemplated by 38 C.F.R. § 4.59 and grasping is contemplated by Diagnostic Code 5229, and as the tender scar is contemplated by Diagnostic Code 7804, the left long finger symptoms are fully contemplated by the applicable criteria.

As the criteria applicable to each aspect of the left long finger disability adequately contemplate the Veteran's disability picture, consideration of whether the disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization, is not required.  A remand for referral for consideration of an extraschedular rating for the left long finger disability is therefore not warranted.  38 C.F.R. § 3.321 (b)(1).

Lastly, a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Under Rice, the Court also held that when evidence of unemployability is submitted at the same time that a veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.

In this case, the appellant has not contended that he is unemployable solely due to his left third finger disability and the evidence of record indicates that the Veteran has been employed fulltime throughout the appeal period.  Therefore, the matter of entitlement to a TDIU due to the left long finger is not raised. 


ORDER

Entitlement to a 10 percent disability evaluation for the left (minor) third (long) finger contracture is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a separate 10 percent disability evaluation for a tender scar of the left third finger is granted, subject to the criteria applicable to the payment of monetary benefits. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


